                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE


         JASON JENNINGS MELTON,
                      Petitioner,
              v.                                                Nos. 3:10-cr-126, 3:18-cv-347
                                                                Judge Phillips
         UNITED STATES OF AMERICA,
                      Respondent.


                               RESPONSE IN OPPOSITION TO
                            PETITIONER’S 28 U.S.C. § 2255 MOTION

         The United States opposes petitioner’s motion to vacate, set aside, or correct his sentence

  pursuant to 28 U.S.C. § 2255. Petitioner’s motion is untimely, barred by the § 2255 waiver in

  his plea agreement, and meritless.

                        FACTUAL AND PROCEDURAL BACKGROUND

         In 2010, petitioner pleaded guilty to possessing a firearm as a felon pursuant to a

  Rule 11(c)(1)(C) agreement. (R. 113, Plea Agreement.) In that agreement, petitioner admitted

  that he was “an armed career criminal,” as defined in the Armed Career Criminal Act (ACCA),

  18 U.S.C. § 924(e), and stipulated that a sentence of 180 months’ imprisonment was the

  appropriate disposition of his case. (Id. at 1, 4.) Petitioner also “knowingly and voluntarily

  waive[d] the right to file any motions or pleadings pursuant to 28 U.S.C. § 2255 or to collaterally

  attack [his] conviction(s) and/or resulting sentence.” (Id. at 6.) Petitioner retained only his right

  to pursue § 2255 “claims of ineffective assistance of counsel or prosecutorial misconduct.” (Id.)

         The criminal history which petitioner agreed qualified him for an ACCA-enhanced

  sentence included prior Tennessee convictions for a Class D burglary, an aggravated robbery,

  and three aggravated burglaries. (Presentence Report (PSR) at ¶¶ 31, 32, 34.) Based on those




Case 3:10-cr-00126-TWP-HBG Document 134 Filed 01/15/19 Page 1 of 8 PageID #: 829
  prior convictions, the Court deemed petitioner an armed career criminal and, on September 19,

  2012, sentenced him to 180 months’ imprisonment. (R. 130, Sentencing Tr.; R. 120, Judgment.)

         Petitioner did not appeal his conviction or sentence, and the judgment became final on

  October 3, 2012. See, e.g., Sanchez Castellano v. United States, 358 F.3d 424, 428 (6th Cir.

  2004) (an unappealed judgment of conviction becomes final when the 14-day period for filing a

  direct appeal has elapsed). Almost six years later—on August 18, 2018—petitioner filed a

  § 2255 motion in which he alleged that he is no longer an armed career criminal in light of

  Johnson v. United States, 135 S. Ct. 2551 (2015). (R. 131, § 2255 Memorandum; accord

  R. 131-2, § 2255 Motion at 6 (listing August 18, 2018 as the date of mailing).) The United

  States inadvertently overlooked the response deadline set by Standing Order 16-02 for this case

  and has thus filed a contemporaneous motion for a nunc pro tunc extension.

                                     STANDARD OF REVIEW

         The relief authorized by 28 U.S.C. § 2255 “does not encompass all claimed errors in

  conviction and sentencing.” United States v. Addonizio, 442 U.S. 178, 185 (1979). Rather, to

  obtain relief under § 2255, a petitioner must demonstrate “(1) an error of constitutional

  magnitude; (2) a sentence imposed outside the statutory limits; or (3) an error of fact or law that

  was so fundamental as to render the entire proceeding invalid.” Short v. United States, 471 F.3d

  686, 691 (6th Cir. 2006) (citation omitted). He “must clear a significantly higher hurdle than

  would exist on direct appeal” and establish a “fundamental defect in the proceedings which

  necessarily results in a complete miscarriage of justice or an egregious error violative of due

  process.” Fair v. United States, 157 F.3d 427, 430 (6th Cir. 1998).




                                                   2

Case 3:10-cr-00126-TWP-HBG Document 134 Filed 01/15/19 Page 2 of 8 PageID #: 830
                                            DISCUSSION

  A.     Petitioner’s § 2255 motion should be dismissed as untimely.

         A one-year period of limitation applies to § 2255 motions. 28 U.S.C. § 2255(f). That

  period runs from the latest of:

         (1) the date on which the judgment of conviction becomes final;

         (2) the date on which the impediment to making a motion created by
         governmental action in violation of the Constitution or laws of the United States
         is removed, if the movant was prevented from making a motion by such
         governmental action;

         (3) the date on which the right asserted was initially recognized by the Supreme
         Court, if that right has been newly recognized by the Supreme Court and made
         retroactively applicable to cases on collateral review; or

         (4) the date on which the facts supporting the claim or claims presented could
         have been discovered through the exercise of due diligence.

  28 U.S.C. § 2255(f).

         Here, petitioner’s conviction became final on October 3, 2012, nearly six years before

  petitioner filed his § 2255 motion on August 18, 2018. Thus, petitioner’s motion is untimely

  under § 2255(f)(1).

         Petitioner’s motion is likewise untimely under § 2255(f)(3). Although petitioner’s

  motion seeks to take advantage of Johnson—a decision which announced a new and

  retroactively applicable rule of constitutional law as to armed career criminals, e.g., Welch v.

  United States, 136 S. Ct. 1257, 1265 (2016)—petitioner filed his motion over three years after

  June 26, 2015—i.e., the date Johnson was decided. Thus, petitioner’s motion cannot be deemed

  timely under § 2255(f)(3).

         Moreover, petitioner has not alleged, and nothing in the record suggests, that petitioner

  was prevented from filing his motion based on a governmental impediment—§ 2255(f)(3)—or



                                                   3

Case 3:10-cr-00126-TWP-HBG Document 134 Filed 01/15/19 Page 3 of 8 PageID #: 831
  that his motion is based on any newly discovered facts that he could not have previously

  discovered—§ 2255(f)(4). In short, petitioner’s motion cannot be deemed timely under any

  portion of §2255(f).

         The one-year statute of limitations for § 2255 motions is not a jurisdictional bar and may

  be tolled under limited, extraordinary circumstances. Dunlap v. United States, 250 F.3d 1001,

  1007 (6th Cir. 2001). Equitable tolling is “used sparingly by federal courts,” and “[t]ypically . . .

  applies only when a litigant’s failure to meet a legally-mandated deadline unavoidably arose

  from circumstances beyond that litigant’s control.” Jurado v. Burt, 337 F.3d 638, 642 (6th

  Cir. 2003). A petitioner bears the burden of establishing that equitable tolling applies to his case.

  Allen v. Yukins, 366 F.3d 396, 401 (6th Cir. 2004). That burden is a heavy one because,

  “[a]bsent compelling equitable considerations, a court should not extend limitations by even a

  single day.” Jurado, 337 F.3d at 643 (citation omitted and emphasis added). To satisfy his

  burden, a petitioner must show “(1) that he has been pursuing his rights diligently, and (2) that

  some extraordinary circumstance stood in his way and prevented timely filing.” Holland v.

  Florida, 130 S. Ct. 2549, 2562 (2010); accord Hall v. Warden, 662 F.3d 745, 750 (6th Cir. 2011)

  (“We conclude that Holland’s two-part test [is] the governing framework in this circuit for

  determining whether a habeas petitioner is entitled to equitable tolling.”).

         Petitioner has not made such a showing in this case. As an initial matter, petitioner has

  failed to demonstrate that he has been pursuing his rights diligently. Following the issuance of

  the judgment in this case on September 19, 2012, petitioner did not make any attempt to

  challenge the validity of his ACCA sentence until he filed his § 2255 motion on

  August 18, 2018—almost six years later. And even after Johnson was decided, petitioner waited

  over three years to file his § 2255 motion.



                                                    4

Case 3:10-cr-00126-TWP-HBG Document 134 Filed 01/15/19 Page 4 of 8 PageID #: 832
         Petitioner has suggested that he filed a “Johnson motion” in June 2016. (R. 129, 133,

  Letters (asserting that his “spouse mailed it in”).) However, the docket sheet does not reflect

  any such motion. Rather, the only items the Court received from petitioner before his instant

  § 2255 motion were a June 23, 2014 letter requesting a copy of the docket sheet (R. 127, Letter),

  a March 23, 2015 letter requesting additional documents from the docket (R. 128, Letter), and

  a September 12, 2016 letter asking about the status of an alleged “Johnson appeal” (R. 129,

  Letter). None of those items qualify as a § 2255 motion, nor do they establish that petitioner has

  been pursuing his rights diligently. Even if this Court were to assume that petitioner had pursued

  his rights diligently, petitioner would remain ineligible for equitable tolling because he failed to

  identify any “extraordinary circumstance” that stood in his way and prevented him from timely

  filing his § 2255 petition. Holland, 130 S. Ct. at 2562. Indeed, petitioner offers no excuse for

  waiting over three years after Johnson to file his § 2255 petition.

         In short, petitioner is not eligible for equitable tolling, and his § 2255 motion should be

  dismissed as untimely.

  B.     Petitioner’s motion is also barred by the § 2255 waiver in his plea agreement.

         It is well settled that a waiver of § 2255 claims is enforceable. Davila v. United States,

  258 F.3d 448, 450 (6th Cir. 2001. After all, a criminal defendant may “waive any right, even

  a constitutional right,” by means of a plea agreement. Id. at 451 (quoting United States v.

  Fleming, 239 F.3d 761, 763 (6th Cir. 2001)). In his plea agreement in this case, petitioner

  expressly “waive[d] the right to file any motions or pleadings pursuant to 28 U.S.C. § 2255 or to

  collaterally attack [his] conviction(s) and/or resulting sentence.” (R. 113, Plea Agreement at 6.)

  The only claims which petitioner retained the right to raise on collateral review were claims of

  “ineffective assistance of counsel” or “prosecutorial misconduct.” (Id.) Petitioner’s purportedly



                                                    5

Case 3:10-cr-00126-TWP-HBG Document 134 Filed 01/15/19 Page 5 of 8 PageID #: 833
  Johnson-based challenge to his sentence does not fall within that category. Accordingly, even if

  petitioner’s § 2255 motion were timely—it is not—it should still be dismissed as barred by the

  § 2255 waiver in petitioner’s plea agreement. See, e.g., Slusser v. United States, 895 F.3d 437,

  438 (6th Cir. 2018) (finding that petitioner’s waiver of his § 2255 rights in his plea agreement

  was enforceable and barred his Johnson-based challenge to his armed-career-criminal

  classification).

  C.      In any event, Johnson does not affect the validity of petitioner’s sentence.

          Petitioners “seeking to set aside their sentences pursuant to 28 U.S.C. § 2255 have the

  burden of sustaining their contentions by a preponderance of the evidence.” Pough v. United

  States, 442 F.3d at 959, 964 (6th Cir. 2006). Here, petitioner alleges that his ACCA sentence is

  unconstitutional in light of Johnson. (R. 131, § 2255 Memorandum.) However, Johnson did not

  automatically invalidate all ACCA sentences, and petitioner has not met his burden of

  demonstrating that his sentence is invalid under Johnson.

          The ACCA requires a fifteen-year minimum sentence for a felon who unlawfully

  possesses a firearm after having sustained three prior convictions “for a violent felony or a

  serious drug offense, or both.” 18 U.S.C. § 924(e)(1). The statute defines “violent felony” as

  “any crime punishable by imprisonment for a term exceeding one year” that (1) “has as an

  element the use, attempted use, or threatened use of physical force against the person of another”

  (the “use-of-force clause”); (2) “is burglary, arson, or extortion, involves use of explosives” (the

  “enumerated-offense clause”); or (3) “otherwise involves conduct that presents a serious

  potential risk of physical injury to another” (the “residual clause”). 18 U.S.C. § 924(e)(2)(B).

          In Johnson, the Supreme Court held “that imposing an increased sentence under the

  residual clause of the [ACCA] violates the Constitution’s guarantee of due process.” 135 S. Ct.



                                                    6

Case 3:10-cr-00126-TWP-HBG Document 134 Filed 01/15/19 Page 6 of 8 PageID #: 834
  at 2563 (emphasis added). However, the Court emphasized that its “decision d[id] not call into

  question application of the Act to the four enumerated offenses, or the remainder of the Act’s

  definition of a violent felony.” Id. Thus, “Johnson does not reopen all sentences increased by

  the Armed Career Criminal Act.” Potter v. United States, 887 F.3d 785, 787 (6th Cir. 2018)

  (emphasis in original). For a petitioner to obtain § 2255 relief under Johnson, he must show that

  his ACCA-enhanced sentenced was necessarily based on a predicate violent felony that only

  qualified as such under the residual clause. Id. at 788; accord Dimott v. United States, 881 F.3d

  232, 241-42 (1st Cir. 2018); Beeman v. United States, 871 F.3d 1215, 1221 (11th Cir. 2017);

  Stanley v. United States, 827 F.3d 562, 566 (7th Cir. 2016).

         Petitioner has not—and cannot—meet that burden in this case. Petitioner alleges that his

  three prior Tennessee aggravated burglary convictions no longer qualify as violent felonies in

  light of United States v. Stitt, 860 F.3d 854 (6th Cir. 2017) (en banc). However, the Supreme

  Court recently reversed that Sixth Circuit decision and held that a conviction under Tennessee’s

  aggravated burglary statute categorically qualifies as a violent felony under the ACCA’s

  enumerated-offense clause. United States v. Stitt, 139 S. Ct. 399, 406 (2018). Binding Sixth

  Circuit precedent also establishes that Tennessee Class D burglary qualifies as a violent felony

  under the enumerated-offense clause, e.g., United States v. Ferguson, 868 F.3d 514, 515

  (6th Cir. 2017), and that Tennessee aggravated robbery qualifies as a violent felony under the

  use-of-force clause, e.g., United States v. Mitchell, 743 F.3d 1054, 1059-60 (6th Cir. 2014);

  United States v. Lester, 719 F. App’x 455 (6th Cir. 2017).

         In short, Johnson did not affect the violent-felony status of any of petitioner’s ACCA

  predicates. Petitioner was—and remains—properly sentenced as an armed career criminal, so

  his motion is meritless and cannot justify relief, even if it had not been untimely and waived.



                                                   7

Case 3:10-cr-00126-TWP-HBG Document 134 Filed 01/15/19 Page 7 of 8 PageID #: 835
                                           CONCLUSION

          In sum, petitioner’s § 2255 motion is untimely and barred by the § 2255 waiver in his

  plea agreement and should be dismissed on either of those bases. In any event, petitioner has not

  met his burden of demonstrating that the application of the ACCA violated due process in his

  case. On the contrary, petitioner still has five prior convictions that qualify as ACCA predicates

  under non-residual-clause portions of the statute. Petitioner was properly sentenced as an armed

  career criminal, and his § 2255 motion should accordingly be denied.

                                                       Respectfully submitted,

                                                       J. Douglas Overbey
                                                       United States Attorney

                                                By:    s/ Debra A. Breneman
                                                       Debra A. Breneman
                                                       Assistant United States Attorney



                                 CERTIFICATE OF SERVICE

         I certify that on January 15, 2019, this response was filed electronically and that a true

  copy was sent to petitioner by regular United States mail, postage prepaid, addressed as follows:

         Jason Jennings Melton
         Reg. No. 43171-074
         U.S.P. Canaan
         P.O. Box 300
         Waymart, PA 18472
                                                       s/ Debra A. Breneman
                                                       Debra A. Breneman
                                                       Assistant United States Attorney




                                                   8

Case 3:10-cr-00126-TWP-HBG Document 134 Filed 01/15/19 Page 8 of 8 PageID #: 836
